Citation Nr: 0712119	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  93-09 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

1.  Entitlement to an increased evaluation for facial scars, 
currently evaluated as noncompensably disabling.

2.  Entitlement to service connection for Raynaud's 
phenomenon.

3.  Entitlement to service connection for thoracic outlet 
syndrome.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
November 1969, and from December 1974 to December 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1990 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, that denied the veteran's claims of 
entitlement to service connection for thoracic outlet 
syndrome and Raynaud's phenomenon, and which continued the 
veteran's evaluation for his service connected facial scars 
at a noncompensable evaluation.  A hearing was held before a 
former Veterans Law Judge in March 1993, and before the 
undersigned Veterans Law Judge at the RO in September 1997.  
This case was previously remanded in October 1993, March 
1995, December 1996, February 1998, and November 2004 for 
further development.  All possible development having been 
completed, these claims now return before the Board.

The Board also points out that it appears that the veteran, 
in recent statements, also intends to file a claim of service 
connection for scaring other than his facial scars; as such, 
this issue is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's facial scarring results in moderate 
disfigurement.

2.  Resolving all doubt in the veteran's favor, the evidence 
is at least in equipoise as to the question of whether the 
veteran's Raynaud's phenomenon increased in severity due to 
service.

3.  Resolving all doubt in the veteran's favor, the evidence 
is at least in equipoise as to the question of whether the 
veteran's thoracic outlet syndrome increased in severity due 
to service.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation, but no higher, 
for facial scarring, have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.118 including Diagnostic Codes 
7800, 7804 (effective prior to and as of August 30, 2002).

2.  Resolving all doubt in the veteran's favor, Raynaud's 
phenomenon was aggravated in service.  38 U.S.C.A. §§ 1110, 
1131, 1153 (West 2002); 38 C.F.R. §§  3.303, 3.306 (2006). 

3.  Resolving all doubt in the veteran's favor, thoracic 
outlet syndrome was aggravated in service.  38 U.S.C.A. 
§§ 1110, 1131, 1153 (West 2002); 38 C.F.R. §§  3.303, 3.306 
(2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board notes that the veteran's claims were initially 
adjudicated prior to the enactment of the VCAA in November 
2000.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the plain language of 38 U.S.C.A. § 5103(a) (West 
2002), requires that notice to a claimant pursuant to the 
VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application 
for VA- administered benefits.  Id. at 119.  The Court 
further held that VA failed to demonstrate that, "lack of 
such a pre-AOJ- decision notice was not prejudicial to the 
appellant, see 38 U.S.C.A. § 7261(b)(2) (West 2002 & Supp. 
2005) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id. at 121.  However, the 
Court also stated that the failure to provide such notice in 
connection with adjudications prior to enactment of the VCAA 
was not error and that in such cases, the claimant is 
entitled to "VCAA-content complying notice and proper 
subsequent VA process."  Id. at 120.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in March 2003 and 
February 2004.  The originating agency asked the veteran to 
submit any pertinent evidence in his possession, and 
specifically informed him of the evidence required to 
substantiate his claims, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent, particularly, 
the veteran's VA outpatient treatment records, private 
treatment records, and reports of VA examination.  In 
addition, neither the veteran nor his representative has 
identified any additional pertinent evidence that could be 
obtained to substantiate the claim.  The Board is also 
unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to this 
claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

To the extent that the Board is awarding a 10 percent rating 
for the veteran's facial scarring and granting service 
connection for Raynaud's phenomenon and thoracic outlet 
syndrome, the RO will be responsible for addressing any 
notice defect with respect to the effective date element of 
the awards.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).   For the above reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide the 
issues discussed in this decision.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).

The record before the Board contains post-service medical 
records which will be addressed as pertinent, particularly, 
the veteran's VA treatment records, private treatment 
records, and reports of VA examinations.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss in detail the 
extensive evidence submitted by the veteran or on his behalf.  
The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows or fails to show on 
each of his claims.  Dela Cruz v. Principi, 15 Vet. App. 143, 
148-49 (2001) (a discussion of all evidence by the Board is 
not required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).


Entitlement to an increased evaluation for facial scars, 
currently evaluated as noncompensably disabling.

Historically, the Board notes that service connection for 
facial scarring at a noncompensable level was granted by an 
October 1981 rating decision.  That decision was based on 
service medical records which showed that the veteran had 
several cysts removed from his face in service, and on a 
report of VA examination which showed that the veteran had 
residual scarring from multiple cyst removal.  In August 
1989, the veteran filed a claim for an increased rating for 
his service connected facial scarring, and this appeal 
ensued.  The veteran's facial scarring is currently rated as 
noncompensably disabling under 38 C.F.R. § 4.118, DC 7800 
(2006).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2006).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2006).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2006).  Any reasonable doubt regarding the 
degree of disability is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2006).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

The veteran's statements regarding the severity of his 
service-connected disabilities are deemed competent with 
regard to the description of symptoms.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, these statements 
must be considered with the clinical evidence in conjunction 
with the appropriate rating criteria.

While this appeal was pending, the provisions of VA's 
Schedule for Rating Disabilities pertaining to skin disorders 
were revised, effective August 30, 2002.  When regulations 
are changed during the course of the veteran's appeal, the 
criteria that are to the advantage of the veteran should be 
applied.  However, if the revised regulations are more 
favorable to the veteran, then an award of an increased 
rating based on a change in law may be granted retroactive 
to, but no earlier than, the effective date of the change, in 
this case, August 30, 2002.  See VAOPGCPREC 3-2003, 65 Fed. 
Reg. 33422 (2000).

Prior to August 30, 2002, disfiguring scars of the head, 
face, or neck, were evaluated as 0 percent disabling if 
slightly disfiguring.  Such scars were rated as 10 percent 
disabling if moderately disfiguring.  To warrant a higher 
disability evaluation of 30 percent, severe disfigurement, 
especially if producing a marked and unsightly deformity of 
the eyelids, lips, or auricles, was required.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2006).  A note to this code 
provides that, when in addition to tissue loss and 
cicatrization there is marked discoloration, color contrast, 
or the like, the 10 percent rating may be increased to 20 
percent, and the 30 percent rating may be increased to 50 
percent.  

Superficial scars that are poorly nourished and have repeated 
ulceration warrant a 10 percent disability rating.  
Superficial scars that are tender and painful on objective 
demonstration also warrant a 10 percent disability rating.  
Scars may also be rated on limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Codes 7803-7805 
(2002).

Under the revised criteria in effect from August 30, 2002, 
disfigurement of the head, face or neck with one 
characteristic of disfigurement is rated as 10 percent 
disabling.  With visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features, or; with two or three characteristics of 
disfigurement, a 30 percent rating is warranted.  A 50 
percent rating requires visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or 
paired sets of features or; with four or five characteristics 
of disfigurement.  67 Fed. Reg. 49596 (2002) (to be codified 
at 38 C.F.R. § 4.118, Diagnostic Code 7800).

The 8 characteristics of disfigurement, for purposes of 
evaluation under 38 C.F.R. § 4.118, are: scar 5 or more 
inches (13 or more cm.) in length; scar at least one- quarter 
inch (0.6 cm.) at widest part; surface contour of scar 
elevated or depressed on palpation; scar adherent to 
underlying tissue; skin hypo-or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.); skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.). Id.

Note (2): Rate tissue loss of the auricle under DC 6207 (loss 
of auricle) and anatomical loss of the eye under DC 6061 
(anatomical loss of both eyes) or DC 6063 (anatomical loss of 
one eye), as appropriate.

Note (3): Take into consideration unretouched color 
photographs when evaluating under these criteria.

Diagnostic Code 7803, scars, superficial, unstable warrant a 
10 percent rating.

Diagnostic Code 7804, scars, superficial, painful on 
examination warrant a 10 percent rating.

Diagnostic Code 7805, scars, other, will be rated based on 
limitation of function of affected part.

The notes pertaining to these regulations (re-numbered) are 
shown below:

(1) Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.

(2) A deep scar is one associated with underlying soft tissue 
damage.

(3) A superficial scar is one not associated with underlying 
soft tissue damage.

(4) An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.

The Board notes that it has considered other ratings codes 
that the veteran may be rated under in 38 C.F.R. § 4.118, 
pertaining to the skin and scars; however, none of these 
other applicable diagnostic codes, either under the new or 
old regulations, provides a rating in excess of 10 percent, 
other than a rating under the codes for limitation of motion, 
which are not applicable in the instant case.  As the veteran 
is now being granted a 10 percent rating, the Board finds any 
further discussion of these additional rating codes moot.

The veteran is service-connected for facial scarring from 
juvenile acne that occurred in service.  A VA examination in 
July 1981 revealed follicular granulomas with scar tissue, 
primarily in the bearded areas of the face.  The scarring 
from the skin infections has been rated noncompensable since 
February 1981.  

On VA examination in October 1989, the veteran described 
scars in the torso and extremities (not the face) as 
residuals of shell fragment wounds.  He also described a 
facial infection caused by Agent Orange exposure in the 
Republic of Vietnam.  On examination, there were well-healed, 
nontender scars on each side of the face described as mildly 
to moderately disfiguring.  These scars reportedly resulted 
from cystic surgery and he also had some acne scarring.  

Taking into account all relevant evidence, the Board finds 
that an increased rating, to 10 percent, is warranted for the 
veteran's facial scarring.  In this regard, the Board finds 
probative the report of the veteran's June 2005 VA 
examination.  At that time, on the left side of the face, 
there was a 7.3 cm vertical scar which was atrophic and 
crossed the chin line.  On the right perioral face was a 5.4 
cm vertical scar, also atrophic.  There was a 1.5 cm flattish 
scar on the tip of the nose, not discolored, with altered 
texture, and slightly shiny.  Over the right medial eyebrow 
was a 1 cm well healed horizontal scar.  On the left mid chin 
was a 1 cm well healed vertical scar.   

The examiner indicated that that veteran's facial scarring 
was moderately disfiguring when the veteran was engaged in 
ordinary conversation and other facial expressions, more than 
likely resulting from facial wounds sustained in service.

The Board also notes the report of an August 2003 VA 
examination, along with a November 2003 addendum, which 
indicated that the veteran's facial scarring was symptomatic, 
tender, and moderately disfiguring.  The examiner specified 
that there was no pain elicited on examination of the scars.  

The Board finds this evidence sufficient to warrant a finding 
of moderate disfigurement due to the veteran's service 
connected facial scarring, such that a 10 percent rating 
would be warranted under the old Diagnostic Code 7800.  As to 
a rating higher than 10 percent however, the Board notes that 
the veteran is already receiving the highest rating available 
under many of these codes.

As to a higher rating under the old Diagnostic Code 7800, the 
Board notes that there has been no evidence presented to 
indicate that the veteran's facial scarring results in severe 
disfigurement, or tissue loss and cicatrization along with 
marked discoloration, such that a higher rating would be 
warranted under old Diagnostic Code 7800.  

As to a higher rating under the revised Diagnostic Code 7800, 
the veteran would have to be found to have either visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features, or; with two or 
three characteristics of disfigurement.  As noted above, 
although there is evidence of atrophy, there is no evidence 
of visible or palpable tissue loss and gross distortion or 
asymmetry.  There is no evidence that any of the veteran's 
facial scars have both abnormal skin texture in an area 
exceeding 39 sq. cm, and an elevated or depressed surface 
contour, and as well there is no evidence that the veteran's 
facial scarring is longer than 13 cm in length, at least .6 
cm at its widest part, adherent to underlying tissue, 
hypopigmented in an area exceeding 39 sq. cm, nor is there 
evidence of the veteran's facial scarring causing the skin to 
be indurated and inflexible in an area exceeding 39. sq. cm.  
As such, the veteran's facial scarring does not result in two 
or three characteristics of disfigurement.  As the veteran's 
facial scarring does not show gross distortion or two of 
three characteristics of disfigurement, a higher rating is 
not warranted under Diagnostic Code 7800.

There is also no indication that the veteran's facial 
scarring causes limitation of function of any part, such that 
a higher rating would be warranted under any other code.  The 
scarring is not tender and painful on objective examination.  
Therefore, the Board finds that the facial scarring would be 
more properly rated as 10 percent disabling, but no higher.


Entitlement to service connection for Raynaud's phenomenon 
and thoracic outlet syndrome.

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  With chronic 
diseases shown as such in service (or within the presumptive 
period under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic disability in service or 
during an applicable presumption period and still has such 
disability. Such evidence must be medical unless it relates 
to the disability as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a disability noted during 
service is not shown to be chronic then generally a showing 
of continuity of symptomatology after service is required for 
service connection.

In addition, certain chronic diseases, including certain 
organic diseases of the nervous system, may be presumed to 
have been incurred during service if they first become 
manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309 (2006).

Further, secondary service connection will be granted when a 
disability is proximately due to or the result of a service 
connected disease or injury.  38 C.F.R. §  3.310 (2006).  
Secondary service connection may be established for a 
disorder which is aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Taking into account all relevant evidence of record, the 
Board finds that service connection is warranted for both 
Raynaud's phenomenon, and thoracic outlet syndrome.  In this 
regard, the Board finds probative the opinion from the 
veteran's most recent VA examination, in July 2005, with a 
November 2006 addendum.  The examiner stated, at that time, 
that the veteran had bilateral thoracic outlet syndrome, 
likely made worse by military service, including lifting 
heavy backpacks, and overhead labor.  The examiner also 
indicated that the veteran's diagnosis of Raynaud's syndrome 
is likely made worse by thoracic outlet syndrome with neural 
and vascular occlusion.  The examiner also indicated that he 
also felt that the veteran's Raynaud's syndrome was at least 
made worse if not outright caused by his thoracic outlet 
syndrome.  The examiner based this opinion on the fact that 
the veteran underwent extensive testing at a noted private 
hospital, and no other cause could be found.

Also of note are several opinions from a private doctor, Dr. 
Weinberger.  In his most recent statement, dated March 2004, 
this physician indicated that the veteran had a 
costoclavicular variety of thoracic outlet syndrome, which 
caused him to have an anatomic predisposition to develop 
upper extremity circulatory and neurologic impairment with 
sustained downward pressure on his shoulders generally, and 
specifically his clavicles.  The examiner indicated that, 
while the anatomic relationships that predisposed the veteran 
to thoracic syndrome were clearly congenital, it was likely 
that the veteran's actual thoracic outlet syndrome did not 
become manifest until he was required to carry backpacks 
during his military service.  The downward pressure of a 
backpack on his clavicles would reasonably be expected to 
bring to light a previously asymptomatic thoracic outlet 
syndrome, which might never have ever become manifest absent 
that sustained downward pressure.  The physician explained 
that the downward pressure on the clavicles would be expected 
to further narrow an already narrow costoclavicular space, 
resulting in abnormal compression of the neurovascular bundle 
as it passes between the veteran's clavicle and first rib, 
into his upper extremities, resulting in intermittent 
ischemia and arterial irritability in both upper extremities.

The examiner explained that this it the mechanism of the 
veteran's Raynaud's phenomenon associated with the veteran's 
specific type of thoracic outlet syndrome.  He indicated that 
the intermittent arterial ischemia created by costoclavicular 
compression of the subclavian artery results in distal 
arterial irritability, that translates into exaggerated 
arterial spasm with exposure to cold.

The examiner indicated that the fact that the veteran was 
required to carry a backpack during his military service, the 
fact that the veteran's upper extremity symptoms began 
subsequent to, and in connection with, that requirement, and 
the fact that the veteran's costoclavicular anatomy was and 
remains such that he develops thoracic outlet syndrome with 
downward pressure on the clavicles or with shoulder abduction 
to 90 degrees, indicates that even thought the basic anatomy 
predisposing the veteran to the thoracic outlet syndrome is 
congenital, the actual development of thoracic outlet 
syndrome is not congenital, but is related to the interaction 
of the veteran's underlying anatomy with the requirement that 
he carry a heavy backpack.

The examiner further stated that the fact that the veteran's 
symptoms began only during his tour of service indicates that 
the pre-existing anatomy, in and of itself, was insufficient 
to produce the thoracic outlet syndrome and Raynaud's 
phenomenon, and that it required the additional trauma of 
carrying a backpack to bring that problem to light.

The physician also indicated that the veteran's Raynaud's 
phenomenon should be considered related to his military 
service, regardless of any predisposing asymptomatic 
congenital abnormalities.  The Board it finds the opinions 
from this private examiner particularly probative, in light 
of the physician's credentials, and the fact that he has been 
treating the veteran since the early 1990s for this 
disability.

Although there are other opinions of record which indicate 
that the veteran's Raynaud's phenomenon and thoracic outlet 
syndrome are not related to service, either on a direct 
basis, or as due to aggravation, the Board finds, considering 
the medical evidence of record above, that the evidence is at 
least in equipoise as to the question of whether the 
veteran's Raynaud's phenomenon or thoracic outlet syndrome 
were both incurred in or aggravated by service.  As such, the 
Board finds that service connection is warranted for these 
disabilities.
   




	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a 10 percent evaluation, for the veteran's 
service connected facial scars, is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.

Entitlement to service connection for Raynaud's phenomenon is 
granted.

Entitlement to service connection for thoracic outlet 
syndrome is granted.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


